Citation Nr: 0424523	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  03-36 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for hearing loss of the right ear.  

2.  Entitlement to an increased disability rating for 
prostatitis with a history of testicular pain, currently 
evaluated as 40 percent disabling.  

3.  Entitlement to an increased disability rating for status 
post arthroscopy and status post partial medial meniscectomy 
of the right knee with chondromalacia, currently evaluated as 
10 percent disabling.  

4.  Entitlement to an increased disability rating for 
chondromalacia of the left knee, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from December 1982 
to November 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  In that decision, the 
RO determined that new and material evidence sufficient to 
reopen the veteran's previously denied claim for service 
connection for hearing loss of the right ear had not been 
received.  Also by that rating action, the RO granted an 
increased evaluation of 40 percent, effective from June 2002, 
for the service-connected prostatitis with a history of 
testicular pain; denied a disability evaluation greater than 
10 percent for the service-connected status post arthroscopy 
and status post partial medial meniscectomy of the right knee 
with chondromalacia; and awarded a compensable evaluation of 
10 percent, effective from June 2002, for the 
service-connected chondromalacia of the left knee.  

In the notice of disagreement which was received at the RO in 
September 2003, the veteran raised the issues of entitlement 
to service connection for a psychiatric disorder 
characterized as depression and anxiety and of whether new 
and material evidence has been received sufficient to reopen 
a previously denied claim for service connection for a low 
back disability.  Additionally, in the substantive appeal 
which was received at the RO in December 2003, the veteran 
raised the issue of entitlement to service connection for a 
low back disability, asserted to be secondary to the 
service-connected status post arthroscopy and status post 
partial medial meniscectomy of the right knee with 
chondromalacia and the service-connected chondromalacia of 
the left knee.  These claims are not inextricably intertwined 
with the current appeal and are, therefore, referred to the 
RO for appropriate action.  

REMAND

Included in the claims folder is a VA Form 23-22, Appointment 
Of Veterans Service Organization As Claimant's 
Representative.  This document, which was executed by the 
veteran in January 1986, appointed the Texas Veterans 
Commission as his representative.  

In December 2003, the RO furnished a statement of the case 
(SOC) to both the veteran and the Texas Veterans Commission.  
The veteran's representative did not respond or submit a 
VA Form 646, Statement Of Accredited Representation In 
Appealed Case, after the veteran had perfected his appeal.  
The record reflects that the veteran has not lived in Texas 
for several years and the Texas Veterans Commission has not 
actively represented him in VA matters since he left the 
State.  Consequently, the Board finds that a remand is 
necessary to accord the veteran an opportunity to appoint 
another representative to assist him in his claim.  

Further review of the claims folder indicates that the 
veteran has received treatment at the VA Medical Center 
(VAMC) in San Juan, the Commonwealth of Puerto Rico.  The 
most recent records of treatment that the veteran has 
received at this medical facility which have been obtained 
and associated with his claims folder are dated in April 
2002.  On remand, the RO should attempt to procure any more 
recent records of treatment that the veteran has received at 
the San Juan VAMC.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
provide him with the appropriate document 
necessary to appoint a new representative 
in the event that the veteran desires to 
do so.  If he does not appoint another 
representative or cancel his current 
appointment, the Texas Veterans 
Commission will remain his representative 
of record.

2.  The RO should procure copies of all 
records of hearing, prostate, and 
bilateral knee treatment that the veteran 
has received at the VAMC in San Juan, the 
Commonwealth of Puerto Rico since April 
2002 and associate them with the 
veteran's claims folder.  

3.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the 
determinations remain adverse to the 
veteran in any way, he, and his 
representative if appropriate, should be 
furnished a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  This appeal is remanded to the RO via the Appeals 
Management Center in Washington, DC.  No action is required 
of the veteran until he is notified by the RO.  The veteran 
has the right to submit additional evidence and argument on 
the matters that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  

	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


